Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Luo (20190204841) discloses a vehicle includes a control module which determines a reference path, a loss function incorporating the reference path, a candidate path; and obtains an optimized candidate path  (see the summary section).
Ikeda (20020183906) discloses a vehicle with an assistance device.  The assistance device provides an environmental position information in the periphery of the vehicle, controls and guides the vehicle passing through a narrow road in a travelling direction.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 3-14 & 16-21 are allowed.  The following is an examiner’s statement of reasons for allowance.
This communication is an Examiner's reasons for allowance in response to application filed on 01/13/2022, assigned serial 16/594,601 and titled “Vehicle Control Apparatus, Vehicle Control System, And Image Sensor”

After carefully considering the application and the cited prior art which were either found by the applicant or found by the examiner, the examiner has realized the application is patentably distinct from the cited prior art of record.
None of the references provided by the applicant and what were cited by the examiner discloses or fairly suggests each and every limitation required by the claim, specially none discloses "…form an outermost boundary based on the state information of the roundabout and set the region of interest having a range from the vehicle to the outermost boundary ….”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662